         Case 2:21-cv-02667-JFW-JC Document 8 Filed 03/26/21 Page 1 of 1 Page ID #:45
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Mark J. Jacobs (SBN 208945)
 E-Mail: mjacobs@fisherphillips.com
 Drew M. Tate (SBN 312219)
 E-Mail: dtate@fisherphillips.com
 FISHER & PHILLIPS LLP
 444 South Flower Street, Suite 1500
 Los Angeles, California 92614
 Telephone: (213) 330-4500
 Facsimile: (213) 330-4501
 ATTORNEY(S) FOR:     Defendants
                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
LAUREN GOLDENBERG,
                                                              Plaintiff(s),
                                     v.

VANTAGE TRAVEL SERVICE, INC.;                                                                CERTIFICATION AND NOTICE
INSPERITY, INC.; and DOES 1-100,                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)


TO:      THE COURT AND ALL PARTIES OF RECORD:
                                       Defendants Vantage Travel Service, Inc. and Insperity PEO
The undersigned, counsel of record for Services, L.P. (Erroneously Sued as Insperity, Inc.)
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                  CONNECTION / INTEREST
Plaintiff Lauren Goldenberg                                                          A party to this litigation
Defendant Vantage Travel Service, Inc.                                               A party to this litigation
Defendant Insperity PEO Services, L.P.                                               A party to this litigation
Administaff Companies, Inc.                                                          Partner of Insperity PEO Services, L.P.
Administaff Partnerships Holdings III, Inc.                                          Partner of Insperity PEO Services, L.P.


         March 26, 2021                                    /s/ Drew M. Tate
         Date                                              Signature

                                                           Attorney of record for (or name of party appearing in pro per):
                                                           Defendants Vantage Travel Service, Inc.
                                                           and Insperity PEO Services, L.P.
                                                           (Erroneously Sued as Insperity, Inc.)


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
                                                                                                                       American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
